Citation Nr: 0313079	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  91-40 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This appeal arises from an April 1987 rating action that 
denied a schedular rating in excess of 70 percent for 
schizophrenia.  A Notice of Disagreement (NOD) was received 
in August 1987, and a Statement of the Case (SOC) was issued 
in March 1988.  A Substantive Appeal was received in June 
1988.

This appeal also arises from a November 1987 rating action 
that denied a TDIU.  A NOD was received in June 1988, and a 
Supplemental SOC (SSOC) was issued in March 1989.  A 
Substantive Appeal was received in July 1989.  SSOCs were 
issued in January 1990 and January 1991.  

In February 1992, the Board of Veterans' Appeals (Board) 
remanded the above issues to the RO for further development.  
SSOCs, reflecting the RO's continued denials of the claims on 
appeal, were issued in February 1997 and July 1998.

In February 1999, the Board again remanded the above issues 
to the RO for further development.  A SSOC, reflecting the 
RO's continued denials of the claims on appeal, was issued in 
November 2002.  


REMAND

Unfortunately, appellate review of this claims file discloses 
that yet another remand of the issues on appeal is needed.  

First, the Board notes that VA and private medical records 
pertinent to the increased rating and TDIU issues on appeal 
were received by the RO and associated with the claims file 
subsequent to the issuance of the SSOC in November 2002.  
However, the RO has not considered this additional evidence 
in adjudicating the veteran's claims.  Because this evidence 
was received, but not considered, by the RO prior to 
certification of the appeal to the Board, a remand is 
required for the RO to consider such evidence and to issue a 
SSOC reflecting consideration of such evidence.  See 
38 C.F.R. §§ 19.9, 19.31 (2002).  

Secondly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify a claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes the VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  
Moreover, in claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In this case, the Board finds that a medical examination to 
obtain information as to the severity of the veteran's PTSD, 
with findings responsive to the applicable rating criteria, 
and an opinion as to the veteran's employability, is needed 
to properly adjudicate the claims on appeal.  The veteran is 
hereby advised that a failure to report for any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notification(s) 
of that examination sent to him by the VA Medical Center 
(VAMC) at which the exam is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all records of pertinent outstanding medical treatment, 
to ensure that the record is complete and that a subsequent 
VA examiner has the veteran's fully-documented medical 
history.  In this regard, the Board notes that, in response 
to the RO's March 2003 letter, the veteran in April 2003 
stated that much additional medical evidence pertinent to his 
claims was located at the VAMC, San Juan, Puerto Rico, but 
such records have not been obtained by the RO.  Inasmuch as 
these records are pertinent to the claim on appeal, the Board 
finds that efforts to obtain any and all such records up to 
the present time should be accomplished.

The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, as well as undertake any 
additional notification and/or development action warranted 
by the VCAA.

Lastly, the Board points out that, by letter of August 1999, 
the RO notified the veteran and his representative of a 
requested hearing that had been scheduled for him before a 
hearing officer at the RO for a date in September 1999.  In a 
September 1999 statement received approximately 10 days prior 
to the scheduled hearing date, the veteran canceled the 
hearing.  However, in statements of October and November 
2002, the veteran has inquired as to the status of his 
personal hearing request.  The Board finds that the RO should 
take appropriate action in response to the veteran's queries.  

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that such 
action is, nonetheless, necessary to ensure that the veteran 
is afforded full due process of law.  Accordingly, these 
matters are hereby REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
in response to the veteran's queries 
about a personal hearing at the RO.

2.  The RO should contact the VAMC/San 
Juan and obtain copies of all records of 
treatment and evaluation of the veteran 
for his service-connected disabilities 
(schizophrenia, myositis of the 
dorsolumbar paravertebral muscles, and 
malaria) from 1999 up to the present 
time.  All responses and records received 
should be associated with the claims 
file.

3.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization for release 
to the VA, concerning any additional, 
outstanding records of pertinent medical 
treatment.  If the veteran responds, the 
RO should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange to have the veteran 
undergo a VA psychiatric examination.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of each of the 
following: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control, and/or thought process; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) Scale score, and an 
explanation of what the score means.  The 
examiner should also offer an assessment 
of the degree of impairment of social and 
industrial adaptability (mild, definite, 
considerable, severe, or total 
inadaptability) resulting from the 
service-connected psychiatric symptoms.  

The examiner should also render an 
opinion as to whether the veteran's 
service-connected schizophrenia, either 
alone or in concert with other service-
connected disabilities (dorsolumbar 
myositis and malaria), renders him unable 
to obtain or retain substantially gainful 
employment.  

All examination findings, along with the 
complete rationale for each assessment 
and conclusion reached, should be set 
forth in a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of all notice(s) of the examination sent 
to the veteran.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for a 
rating in excess of 70 percent for 
schizophrenia and for a TDIU in light of 
all pertinent evidence and legal 
authority (to include the provisions of 
3.655, as appropriate, and the applicable 
criteria for evaluating the veteran's 
psychiatric disability prior to and since 
November 7, 1996).  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations) 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and 
readjudication; it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran needs take no action until otherwise notified, but he 
and his representative may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


